Citation Nr: 1443348	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-23 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for residuals of adenocarcinoid of the appendix rated as 10 percent disabling from March 4, 2002, 30 percent disabling from September 8, 2008, and 60 percent disabling from August 29, 2012.   

2.  Entitlement to a higher initial rating for hemorrhoids rated as zero percent disability from March 4, 2002 and 10 percent disabling from August 29, 2012.  

3.  Entitlement to an effective date earlier than March 4, 2002 for the award of service connection for residuals of adenocarcinoid of the appendix.  


REPRESENTATION

Appellant represented by:	David Felice, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in July 2008 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

The issues of entitlement to higher ratings for residuals of adenocarcinoid of the appendix and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On July 30, 2014, on the record at the hearing before the Board and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing his appeal as to the claim for entitlement to an earlier effective date for the award of service connection for residuals of adenocarcinoid of the appendix.  



CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for entitlement to an earlier effective date for the award of service connection for residuals of adenocarcinoid of the appendix have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On July 30, 2014, on the record at the hearing before the Board and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing his appeal as to the claim for entitlement to an earlier effective date for the award of service connection for residuals of adenocarcinoid of the appendix.  As the Veteran has withdrawn this issue, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed. 


ORDER

The appeal as to the claim for entitlement to an earlier effective date for the award of service connection for residuals of adenocarcinoid of the appendix.  
is dismissed.


REMAND

Although the Board regrets the additional delay, the Veteran's claim must be remanded in order to ensure that there is a complete record upon which to decide such claim so that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, a remand is necessary to obtain the Veteran's treatment records regarding the residuals of the adenocarcinoid of the appendix and hemorrhoids.  Review of the record shows that the Veteran received treatment by Dr. M.G. since 1999.  Of record are statements from Dr. G. in which he describes the Veteran's disabilities.  However, complete copies of the Veteran's treatment records from Dr. G. are not associated with the claims file.  These records are pertinent to the claims for higher ratings for the service-connected disabilities because the records may show the level of severity of the disabilities during the time period of the appeal.    

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

The Board finds that the RO should contact the Veteran and request information and authorization to secure copies of the Veteran's treatment records from Dr. M.G. from 1999 to present.  The RO should also request the Veteran to identify any other VA, non-VA, or private medical treatment for the service-connected residuals of the adenocarcinoid of the appendix and hemorrhoids from 2002 to present and provide sufficient information and, if necessary, authorization to enable the RO to obtain such pertinent clinical records.  The RO should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information and a signed authorization to secure copies of the Veteran's treatment records referable to treatment for the service-connected residuals of the adenocarcinoid of the appendix and hemorrhoids dated from 1999 to present from Dr. M.G. 
 
Request the Veteran to identify any other pertinent VA, non-VA, or private clinical records showing treatment of the service-connected residuals of the adenocarcinoid of the appendix and hemorrhoids from 2002 to present.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

2.  After completing all indicated development, and any further development deemed necessary, readjudicate the claims for higher ratings for the service-connected residuals of the adenocarcinoid of the appendix and hemorrhoids in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


